DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 20-30, 32, 34-48, 50-61, 63-71 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the following limitations of the independent claims: storage configured to store data to be transmitted to a processor in a file format, the data including (a) first information indicating a first number which is a number of first optical parameter values, (b) second information indicating a second number which is a number of second optical parameter values included in a set of second optical parameter values, (c) third information indicating a third number which is a number of sets of second optical parameter values, (d) information indicating the first optical parameter values, (e) information indicating the second optical parameter values, and (f) information indicating correction values based on combinations of the first optical parameter values and the second optical parameter values, wherein the information indicating the second optical parameter values includes the third number of sets of second optical parameter values, and wherein the first optical parameter values and the second optical parameter values are discretely configured.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/Primary Examiner, Art Unit 2696